FILED
                           NOT FOR PUBLICATION
                                                                             DEC 13 2016
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No.   15-30208

              Plaintiff-Appellee,                D.C. No.
                                                 4:14-cr-06014-EFS-1
 v.

VICTOR MANUEL ANGULO,                            MEMORANDUM*

              Defendant-Appellant.


                    Appeal from the United States District Court
                      for the Eastern District of Washington
                     Edward F. Shea, District Judge, Presiding

                     Argued and Submitted December 7, 2016
                              Seattle, Washington

Before: McKEOWN, TALLMAN, and CHRISTEN, Circuit Judges.

      Victor Angulo appeals his conviction for violating 18 U.S.C. § 922(g)(1).

Angulo claims that the jury verdict form was fatally ambiguous and that he

received ineffective assistance of counsel. We have jurisdiction under 28 U.S.C.

§ 1291, and we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
1.    Angulo waived review of his challenge to the formulation of the jury

verdict form under the invited error doctrine. “If the defendant has both invited the

error, and relinquished a known right, then the error is waived and therefore

unreviewable.” United States v. Perez, 116 F.3d 840, 845 (9th Cir. 1997) (en

banc). Angulo invited error by concurring in the verdict form and rejecting a

different “break-out” verdict form proposed by the district court judge. See United

States v. Kaplan, 836 F.3d 1199, 1217 (9th Cir. 2016) (holding a defendant may

invite error by “affirmatively approv[ing]” jury instructions and a verdict form).

The parties and the court specifically discussed the verdict form and Angulo

accepted it after the judge asked both parties to address the possibility of ambiguity

in the form. See Perez, 116 F.3d at 845 (concluding waiver exists where “the

defendant considered the controlling law, or omitted element, and, in spite of being

aware of the applicable law, proposed or accepted a flawed instruction”); see also

United States v. Reed, 147 F.3d 1178, 1180 (9th Cir. 1998) (treating verdict forms

like jury instructions because “[v]erdict forms are, in essence, instructions to the

jury”). Because Angulo’s trial counsel waived review of his challenge to the jury

verdict form, we decline to review this claim.

2.    We also decline to review Angulo’s pro se ineffective assistance of counsel




                                           2
claim because it is premature on direct appeal. This court considers claims of

ineffective assistance of counsel on direct appeal only under two “extraordinary

exceptions,” neither of which applies here. United States v. Benford, 574 F.3d

1228, 1231 (9th Cir. 2009) (quoting United States v. Jeronimo, 398 F.3d 1149,

1156 (9th Cir. 2005), overruled on other grounds by United States v. Jacobo

Castillo, 496 F.3d 947, 957 (9th Cir. 2007) (en banc)); United States v. Baldwin,

987 F.2d 1432, 1437 (9th Cir. 1993) (“Claims of ineffective assistance of counsel

in federal criminal trials customarily are addressed on collateral attack under 28

U.S.C. § 2255, rather than for the first time on appeal.”).

      AFFIRMED.




                                           3